DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 10/17/2021.
Claims 1, 3-4, 9-12, 15-17 and 20 have been amended and are hereby entered.
Claims 21-23 have been added.
Claims 1-4, 6-12, 14-17 and 19-23 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments, see pages 10-14, filed 10/17/2021, with respect to the 35 U.S.C. 103 rejection of claims 1, 3, 4, 6, 8-12, 15-17 and 20 have been fully considered but are not persuasive. The 35 U.S.C. 103 rejections of claims 1, 3, 4, 6, 8-12, 15-17 and 20 have been maintained.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, Applicant argues on pages 12-13 that Smith and Davis do not teach the application comprising an NLP being transmitted to a user that processes, in response to an item request from a user, a browser history comprising cookies and cached web pages from travel related websites. However, Stevens and Zamer teach transmitting an application to a user device that, in response to a user requesting to purchase an item, processes user browser history to determine a second location different from a primary location that the user will travel to and determine how long/when the user will be at the secondary location. Smith and Davis are only being cited to teach processing browser history of travel related websites to determine 
On page 14, Applicant argues that Smith does not teach the application comprising a plugin. However, the browser plugin is not introduced in any of the claims argued in this section, and this argument is therefore not persuasive/relevant to claims 1, 3, 4, 6, 8-12, 15-17 and 20. The plugin argument response is discussed regarding claims 21-23 below.
Applicant’s arguments, see page 14, filed 10/17/2021, with respect to the 35 U.S.C. 103 rejection of claim 2 have been fully considered but are not persuasive. For the reasons discussed above, independent claim 1 is rejected under 35 U.S.C. 103. Therefore, claim 2 is not distinguished over the prior art by virtue of its dependence on claim 1. 
Regarding claim 2 specifically, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Therefore, the 35 U.S.C. 103 rejection of claim 2 has been maintained.
Applicant’s arguments, see page 15, filed 10/17/2021, with respect to added claims 21-23 have been fully considered and are persuasive. Specifically, while these claims are not 
Claim Objections
Claims 4 and 16 are objected to because of the following informalities:
Claim 4 recites “wherein the application program further performs further comprises…” when it appears that Applicant intended to remove “further comprises” to correspond with claims 3, 12 and 17
Claim 16 recites “the application program process, with the NLP…” when it appears it should recite “the application program processes, with the NLP…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites the limitation "the NLP module" twice in the second line. There is insufficient antecedent basis for this limitation in the claim. Specifically, Applicant has amended the independent claims to remove “NLP module” and replace it with “a natural language processor”. This amendment has removed the antecedent basis for “the NLP module”. 
Examiner is interpreting “the NLP module” as “the natural language processor”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (U.S. Pre-Grant Publication No. 2015/0193724, hereafter known as Stevens) in view of Zamer (U.S. Pre-Grant Publication No. 2015/0046365, hereafter known as Zamer), Smith et al. (U.S. Pre-Grant Publication No. 2013/0297551, hereafter known as Smith) and Davis et al. (U.S. Pre-Grant Publication No. 2013/0152139, hereafter known as Davis).
Regarding independent claim 1, Stevens teaches the following limitations:
A computer program product for providing location information for item delivery at a fulfilment system in communication with a user computer over a network, wherein the computer program product comprises a computer readable storage medium at the fulfilment system having program instructions embodied therewith that when executed cause operations (Fig. 1 elements 128 system memory and program modules 142 as well as [0023] "Memory 128 may include at least one program product having a set (e.g., at least one) of program modules that are configured to carry out the functions of the embodiments" and Fig. 2 and [0027] “Server 220 and client 240 are coupled to network 210 along with storage unit 230” server/computer system is fulfilment system, client is user computer)
the operations comprising: transmitting an application program to the user computer to execute on the user computer (see [0028] "Storage 230 may contain software 
wherein the application program in response to a request for an item from a user of the user computer processes a user data at the user computer accessible through the user computer, to determine user travel plans to a secondary location to which a user will travel, geographically separate from a primary location of the user, and a travel time period the user will be at the secondary location
determining a secondary attribute of the item associated with the secondary location; (see Fig 3, element 329 Value Management System and [0041] "value management system can then rank the lockers based on several weighted criteria to determine the greatest value to the user... This includes the costs of any special packaging and delivery requirements...any savings from delivering multiple packages to the same customer at the same location, the cost model for each locker, etc.")
and generating, in a graphical user interface, graphical elements visually representing a first attribute of the primary location, the determined secondary attribute (see Fig. 4B and [0051] "The ranking of lockers is shown in window or pop-up box 450 which allows the customer to select one of the lockers for delivery…Cost differentials between the lockers may also be shown.")
and computer commands to invoke a workflow to deliver the item to at least one of the primary location and the secondary location in response to determining that the expected delivery date falls on the travel time period at the secondary location (see [0063] "when the user provides a selection, the delivery is scheduled including reserving space on the delivery vehicle on the delivery date.")
and transmitting the graphical user interface to the user computer over the network to enable the user to select to deliver the item to one of the primary location and the secondary location represented in the graphical user interface
Stevens further teaches determining a primary location for a user (see Fig. 3 element 349 Customer Preferences/History and [0046] "Customer preferences/history includes a variety of information about the user…the user may prefer that the product be delivered prior to 5 p.m. to a locker navigationally proximate to a route between the user's place of business and home. This may be a specific location such as near a grocery store or any location conveniently near the expected travel route."). Stevens further teaches that the last three paragraphs of claim 1 as taught above are performed in response to determining that the locker(s) “are identified where a delivery can occur prior to the customer being in the area of the locker” in [0058]. Stevens also teaches processing user information in a data source to determine whether the user has travel plans to a secondary location (e.g. coffee shop and lunch in Fig. 4A) other than the primary location for a travel time period that includes an expected delivery date of the item to the secondary location in [0039 and [0055]. However, as Stevens is directed towards travel on a daily level, Stevens does not explicitly teach the expected delivery date of the item within the travel time period the user will be at the second location. Stevens does not teach receiving a secondary location from an application deployed at the user computer, the application including a natural language processing module to process user information accessible through the user computer. However, Zamer teaches:
wherein the application program in response to a request for an item from a user of the user computer processes a browser history at the user computer accessible through the user computer, to determine user travel plans to the secondary location, geographically separate from a primary location of the user, and the travel time period the user will be at the secondary location (see Zamer [0072]-[0073] "The method 500 may be performed, in whole or in part, by the universal address service application 122...At operation 502, the universal address service application 122 receives an order from the buyer via the marketplace application 120. At operation 504, shipping delivery data is accessed. For example, the shipping delivery data may include shipping delivery address history, social 
receiving from the application program at the user computer the secondary location and the travel time period (see [0016] "The one or more clients may include users that utilize the network system 100 and, more specifically, the marketplace application 120 and the universal address service application 122, to exchange data over the network 104" as well as [0038] "The universal address service application 122 may include a shipping delivery location data mining module 302, a shipping delivery location analysis module 304" and [0039] “The shipping delivery data may include, for example, a history of shipping delivery addresses with corresponding shipping delivery dates of the user, social network data related to the user (related to the marketplace application 120 and to a third party social network application outside the marketplace application 120), geographic location data (e.g., GPS location data) of a mobile device of the user, and communication data (e.g., emails, text, messages) to or from the user” and [0042] "The social network data may be parsed for information indicative of the user's present or future geographic location, such as whether the buyer in the marketplace application 120 is or will be out of town and for how long.”)
determining whether an expected delivery date of the item to the secondary location is within the travel time period (see [0046] “a user of the marketplace application 120 
in response to determining that the expected delivery date of the item is within the travel time period performing: (see [0046] “a user of the marketplace application 120 places an order for an item on Monday. The shipping delivery location analysis module 304 determines that the estimated delivery date is Thursday. The shipping delivery location analysis module 304 then determines the predicted shipping delivery address for the user on Thursday” and [0047] “it may be determined from the data obtained with the shipping delivery location data mining module 302 that the geographic location of the user, at the time of the order, is more than 100 miles away from his default shipping delivery address (e.g., his home). However, the shipping delivery location data mining module 302 may also determine that the user will be back home Wednesday” show that suggesting shipping location is not performed if it is determined that the expected delivery date of the item is not within the travel time period and above [0048] citation shows that the suggestion of a secondary ship location is done in response to determining the expected delivery date falls within the travel time period.)
One of ordinary skill in the art would have recognized that applying the known technique of Zamer to Stevens would have yielded predictable results and resulted in an improved system. 
As discussed above, Zamer teaches in [0042], "The social network data may be parsed for information indicative of the user's present or future geographic location, such as whether the buyer in the marketplace application 120 is or will be out of town and for how long.” Thus, Zamer strongly implies but does not explicitly teach the application including a natural language processing module to process user information. However, Smith teaches:
wherein the application program includes a natural language processor (NLP) and processes, with the NLP, a browser history at the user computer from travel related web sites accessible through the user computer (see Fig. 1 Event Model Resources and [0035] "Block S110, which includes extracting event models from at least one personal planning source, functions to process data that relates to scheduled events of the user…Preferably, extracting an event model includes determining a location of the event, a time of the event, and/or a title or description of the event…Any suitable natural language processing...may be used to identify an event and extract parameters that characterize the event." Also see [0018] "The application can also push content based on events planned in a personal planning data source (e.g.,... account on a booking website, social network event" and [0050] "user flight information, including airline, flight number, departure time, and departure and arrival locations, can be automatically accessed and extracted from booking data (i.e., a personal planning data source)." As 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with Stevens and Zamer. As Smith states in [0017], the system in Smith “can act as an intelligent personal assistant that anticipates actions and needs of the user and intelligently provides useful information…at the proper time. As opposed to always reacting to user prompts…, the system can be used to intelligently bring relevant information to the attention of the user at a contextually appropriate time.” The intelligent personal assistant of Smith would reduce instances of “customer activity information including expected timing [being] obtained directly [from] the customer during the order process” as Stevens notes can happen in [0055].
While Smith teaches user information comprising a browser history, the combination of Stevens, Zamer and Smith does not explicitly teach the browser history comprising at least one of web cookies and cached web pages from travel related web sites. However, Davis teaches:
wherein the application program includes a natural language processor (NLP) (see [0065] “Artificial intelligence techniques can be applied in these and in other contexts where the present technology is employed. One branch of artificial intelligence is natural language processing (NLP). NLP techniques can be used to make sense of information like the terms found on the web page for Claude's Sports Bar”)
processes, with the NLP, a browser history at the user computer comprising at least one of web cookies and cached web pages from travel related web sites accessible through the user computer (see [0065] “NLP techniques can be used to make sense of information like the terms found on the web page for Claude's Sports Bar” and [0056] “In more sophisticated embodiments profile data is accessed from various data stores and can encompass the user's web browsing history and other sources of information. These can include all manner of data that the user touches and in which the user leaves traces, e.g., Google search history, cached web pages, cookies, email archives, travel 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Davis with the combination of Stevens, Zamer and Smith. As Davis states in [0066], “With more information, the system can make a more refined estimate--or a more confident estimate--about what the user is doing”. The natural language processing of user browser history comprising cookies and cached web pages from travel websites of Davis would further reduce instances of “customer activity information including expected timing [being] obtained directly [from] the customer during the order process” (Stevens [0055]) by increasing the confidence in the NLP results through use of cookies and cached web pages.  
Regarding claim 4, the combination of Stevens, Zamer, Smith and Davis teaches all the limitations of claim 1 as shown above. Stevens further teaches accessing other types of user info (see [0055] “If this [activity] information is not available in the calendar or its metadata, then contact information located on the customer's system or other accessible activity information with expected timing may also be accessed with permission.”). Davis further teaches email archives being used as a data source for gathering information about a user, but Stevens, Zamer and Davis does not explicitly teach the messages in a message store indicating a user has plans to travel to a secondary location. However, Smith further teaches:
wherein the application program further performs further comprises: processing messages in a message store to determine whether a message indicates travel plans to a secondary location for a travel time period (see [0035] "Block S110, which includes extracting event models from at least one personal planning source, functions to process data that relates to scheduled events of the user…Preferably, extracting an event model includes determining a location of the event, a time of the event, and/or a title or description of the event…The personal planning source can be any suitable resource with information on activities, events, or meetings...an email account, a text 
It would have been obvious to one of ordinary skill in the art to combine this teaching of Smith with the aforementioned combination of Stevens, Zamer, Smith and Davis. As Smith states in [0017], the system in Smith “can act as an intelligent personal assistant that anticipates actions and needs of the user and intelligently provides useful information…at the proper time. As opposed to always reacting to user prompts…, the system can be used to intelligently bring relevant information to the attention of the user at a contextually appropriate time.” The intelligent personal assistant of Smith would reduce instances of “customer activity information including expected timing [being] obtained directly [from] the customer during the order process” as Stevens notes can happen in [0055] and instead allow Stevens to automatically process additional activity besides just calendar info.
Regarding claim 6, the combination of Stevens, Zamer, Smith and Davis teaches all the limitations of claim 1 as shown above. Stevens and Zamer do not explicitly teach using the NLP module. However, Smith teaches:
wherein the using the NLP module to determine travel plans comprises at least one of the NLP module determining that the user intends to travel to a secondary location (see [0035] "Block S110, which includes extracting event models from at least one personal planning source, functions to process data that relates to scheduled events of the user…Preferably, extracting an event model includes determining a location of the event, a time of the event, and/or a title or description of the event…Any suitable natural language processing...may be used to identify an event and extract parameters that characterize the event.")
and that the user has made purchases for travel to the secondary location (see [0050] "user flight information, including airline, flight number, departure time, and departure and arrival locations, can be automatically accessed and extracted from booking data 
It would have been obvious to one of ordinary skill in the art to combine this teaching of Smith with the aforementioned combination of Stevens, Zamer, Smith and Davis. As Smith states in [0017], the system in Smith “can act as an intelligent personal assistant that anticipates actions and needs of the user and intelligently provides useful information…at the proper time. As opposed to always reacting to user prompts…, the system can be used to intelligently bring relevant information to the attention of the user at a contextually appropriate time.” Purchases for travel to a secondary location could indicate a user route that will be taken during travel to the secondary location. Incorporating the intelligent personal assistant features of Smith into Stevens would allow Stevens to automatically collect more accurate user route information without needing to obtain the info from the user directly as described in Stevens [0055].
Regarding claim 8, the combination of Stevens, Zamer, Smith and Davis teaches all the limitations of claim 1 as shown above. Stevens further teaches:
a primary attribute indicates a primary price of the item at the primary location and the secondary attribute indicates a secondary price of the item at the secondary location (see [0044] “Locker system 346 includes a location and description of any lockers available for receiving delivered packages. This includes…a cost model for usage of the lockers… Costs models for lockers may vary depending on the location.”)
Regarding claim 10, the combination of Stevens, Zamer, Smith and Davis teaches all the limitations of claim 1 as shown above. Stevens further teaches:
the request for the item is from a group of users
and wherein the processing the user data is performed for all users in the group to determine any of the users having travel plans to secondary locations other than the primary location for a travel time period that includes an expected delivery date to the secondary location (Figure 5 element 520 and [0055] “activity information regarding the customer's address or route including expected timing during the requested day of delivery is gathered” and [0056] "similar information can be obtained about the other person such as from the other person directly or that person's system with permission.")
wherein the generated graphical elements further visually represent commands to invoke a workflow deliver the item to the secondary locations for all the users in the group. (see [0062] "The presentation of the lockers should include the time the items would be available at each location, the relative location of that locker to the customer's (or other person picking up the ordered items) address and route")
Stevens does not explicitly teach the user data being processed is browser history. Zamer teaches:
and wherein the processing the browser history is performed for all users in the group to determine any of the users having travel plans to secondary locations other than the primary location for a travel time period that includes an expected delivery date to the secondary location
One of ordinary skill in the art would have recognized that applying the known technique of Zamer to the combination of Stevens, Zamer, Smith and Davis would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zamer to the teaching of the combination of Stevens, Zamer, Smith and Davis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate longer term (at least multi-day) travels by users to secondary locations. Further, applying longer term (at least multi-day) travels by users to secondary locations to Stevens would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient delivery of packages to users even when they are out-of-town for extended periods of time.
Regarding independent claim 11, Stevens teaches:
A system for providing location information for item delivery in communication with a user computer over a network (see Fig. 3 and [0034] – [0047] for system overview as well as and Fig. 2 and [0027] “Server 220 and client 240 are coupled to network 210 along with storage unit 230” server/computer system is fulfilment system, client is user computer)
comprising: a processor; (see Fig. 1, element 116 processing unit)
and a computer readable storage medium having program instructions that when executed by the processor cause operations, (see Fig. 1 elements 128 and 142 and [0023] "System memory 128 can include non-transitory computer system readable media" as well as [0024] "Program modules 142 generally carry out the functions and/or methodologies of the embodiments.")
the operations comprising: transmitting an application program to the user computer to execute on the user computer (see [0028] "Storage 230 may contain software application 234 and a content source such as data 236 for providing an optimized set of 
wherein in response to a request for an item from a user of the user computer, the application program process, a user data at the user computer accessible through the user computer, to determine user travel plans to a secondary location, geographically separate from a primary location of the user, and a travel time period the user will be at the secondary location (see Fig. 5 and [0053] “In a first step 500, an order of products selected by a customer with a requested delivery date or dates has been obtained” and [0055] “In a third step 510, activity information regarding the customer's address or route including expected timing during the requested day of delivery is gathered…There can be more than one customer address such as home address, work address or even travel address. This customer activity information including expected timing can be obtained…from information accessible with permission on the customer's system or elsewhere such as calendaring information” processing user data at the user computer, in response to a request for an item delivery, to determine travel plans to a secondary location other than the user’s home/primary location and timing for the travel)
determining a secondary attribute of the item associated with the secondary location; (see Fig 3, element 329 Value Management System and [0041] "value management 
and generating, in a graphical user interface, graphical elements visually representing a first attribute of the primary location, the determined secondary attribute (see Fig. 4B and [0051] "The ranking of lockers is shown in window or pop-up box 450 which allows the customer to select one of the lockers for delivery…Cost differentials between the lockers may also be shown.")
and computer commands to invoke a workflow to deliver the item to at least one of the primary location and the secondary location in response to determining that the expected delivery date falls on the travel time period at the secondary location (see [0063] "when the user provides a selection, the delivery is scheduled including reserving space on the delivery vehicle on the delivery date.")
and transmitting the graphical user interface to the user computer over the network to enable the user to select to deliver the item to one of the primary location and the secondary location represented in the graphical user interface (see Fig. 3 and [0035] “User interface 310 communicates with user system 370 across network 360. User interface 310 also communicates with delivery recommendation system 320 in providing information about shipping locations to user 390” and [0048] “FIG. 4B is a diagram of a user interface for displaying and choosing from the ranked delivery locations in which various embodiments may be implemented.”)
Stevens further teaches determining a primary location for a user (see Fig. 3 element 349 Customer Preferences/History and [0046] "Customer preferences/history includes a variety of information about the user…the user may prefer that the product be delivered prior to 5 p.m. to a locker navigationally proximate to a route between the user's place of business and home. includes an expected delivery date of the item to the secondary location in [0039 and [0055]. However, as Stevens is directed towards travel on a daily level, Stevens does not explicitly teach the expected delivery date of the item within the travel time period the user will be at the second location. Stevens does not teach receiving a secondary location from an application deployed at the user computer, the application including a natural language processing module to process user information accessible through the user computer. However, Zamer teaches:
wherein in response to a request for an item from a user of the user computer, the application program process a browser history at the user computer accessible through the user computer, to determine user travel plans to a secondary location, geographically separate from a primary location of the user, and a travel time period the user will be at the secondary location (see Zamer [0072]-[0073] "The method 500 may be performed, in whole or in part, by the universal address service application 122...At operation 502, the universal address service application 122 receives an order from the buyer via the marketplace application 120. At operation 504, shipping delivery data is accessed. For example, the shipping delivery data may include shipping delivery address history, social network data, communication data" and [0042] "The social network data may be parsed for information indicative of the user's present or future geographic location, such as whether the buyer in the marketplace application 120 is or will be out of town and for how long. For example, the user may use another social 
receiving from the application program at the user computer the secondary location and the travel time period (see [0016] "The one or more clients may include users that utilize the network system 100 and, more specifically, the marketplace application 120 and the universal address service application 122, to exchange data over the network 104" as well as [0038] "The universal address service application 122 may include a shipping delivery location data mining module 302, a shipping delivery location analysis module 304" and [0039] “The shipping delivery data may include, for example, a history of shipping delivery addresses with corresponding shipping delivery dates of the user, social network data related to the user (related to the marketplace application 120 and to a third party social network application outside the marketplace application 120), geographic location data (e.g., GPS location data) of a mobile device of the user, and communication data (e.g., emails, text, messages) to or from the user” and [0042] "The social network data may be parsed for information indicative of the user's present or future geographic location, such as whether the buyer in the marketplace application 120 is or will be out of town and for how long.”)
determining whether an expected delivery date of the item to the secondary location is within the travel time period (see [0046] “a user of the marketplace application 120 places an order for an item on Monday” and [0048] "The shipping delivery location analysis module 304 determines from a travel itinerary communication to the user that the user will be in Hawaii until Sunday. Furthermore, the shipping delivery location analysis module 304 determines that it takes three days for the item to be delivered to 
in response to determining that the expected delivery date of the item is within the travel time period performing: (see [0046] “a user of the marketplace application 120 places an order for an item on Monday. The shipping delivery location analysis module 304 determines that the estimated delivery date is Thursday. The shipping delivery location analysis module 304 then determines the predicted shipping delivery address for the user on Thursday” and [0047] “it may be determined from the data obtained with the shipping delivery location data mining module 302 that the geographic location of the user, at the time of the order, is more than 100 miles away from his default shipping delivery address (e.g., his home). However, the shipping delivery location data mining module 302 may also determine that the user will be back home Wednesday” show that suggesting shipping location is not performed if it is determined that the expected delivery date of the item is not within the travel time period and above [0048] citation shows that the suggestion of a secondary ship location is done in response to determining the expected delivery date falls within the travel time period.)
One of ordinary skill in the art would have recognized that applying the known technique of Zamer to Stevens would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zamer to the teaching of Stevens would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate longer term (at least multi-day) travels by users to secondary locations. Further, applying longer term (at least multi-day) travels by 
As discussed above, Zamer teaches in [0042], "The social network data may be parsed for information indicative of the user's present or future geographic location, such as whether the buyer in the marketplace application 120 is or will be out of town and for how long.” Thus, Zamer strongly implies but does not explicitly teach the application including a natural language processing module to process user information. However, Smith teaches:
wherein the application program includes a natural language processor (NLP) and processes, with the NLP, a browser history at the user computer from travel related web sites accessible through the user computer (see Fig. 1 Event Model Resources and [0035] "Block S110, which includes extracting event models from at least one personal planning source, functions to process data that relates to scheduled events of the user…Preferably, extracting an event model includes determining a location of the event, a time of the event, and/or a title or description of the event…Any suitable natural language processing...may be used to identify an event and extract parameters that characterize the event." Also see [0018] "The application can also push content based on events planned in a personal planning data source (e.g.,... account on a booking website, social network event" and [0050] "user flight information, including airline, flight number, departure time, and departure and arrival locations, can be automatically accessed and extracted from booking data (i.e., a personal planning data source)." As well as [0062] "Any of the foregoing exemplary variations and implementation details can be applied to other forms of travel, such as travel by train, ship, or bus")
It would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with Stevens and Zamer. As Smith states in [0017], the system in Smith “can act as an intelligent personal assistant that anticipates actions and needs of the user and intelligently 
While Smith teaches user information comprising a browser history, the combination of Stevens, Zamer and Smith does not explicitly teach the browser history comprising at least one of web cookies and cached web pages from travel related web sites. However, Davis teaches:
wherein the application program includes a natural language processor (NLP) (see [0065] “Artificial intelligence techniques can be applied in these and in other contexts where the present technology is employed. One branch of artificial intelligence is natural language processing (NLP). NLP techniques can be used to make sense of information like the terms found on the web page for Claude's Sports Bar”)
processes, with the NLP, a browser history at the user computer comprising at least one of web cookies and cached web pages from travel related web sites accessible through the user computer (see [0065] “NLP techniques can be used to make sense of information like the terms found on the web page for Claude's Sports Bar” and [0056] “In more sophisticated embodiments profile data is accessed from various data stores and can encompass the user's web browsing history and other sources of information. These can include all manner of data that the user touches and in which the user leaves traces, e.g., Google search history, cached web pages, cookies, email archives, travel reservations on Expedia and Orbitz…” NLP processing the cached web pages and cookies on travel websites Expedia and Orbitz)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Davis with the combination of Stevens, Zamer and Smith. As Davis states in [0066], “With more information, the system can make a more refined estimate--or a more confident estimate--about 
Regarding independent claim 16, Stevens teaches:
A method implemented in a workflow fulfilment system for providing location information for item delivery in communication with a user computer over a network (see Figure 5 and [0053] - [0063] for explanation of method steps and Fig. 2 and [0027] “Server 220 and client 240 are coupled to network 210 along with storage unit 230” server/computer system is fulfilment system, client is user computer)
comprising: transmitting an application program to the user computer to execute on the user computer (see [0028] "Storage 230 may contain software application 234 and a content source such as data 236 for providing an optimized set of delivery locations for an order. Other software and content may be stored on storage 230 for sharing among various computer or other data processing devices. Client 240 may include software application 244 and data 246. Laptop 250 and mobile phone 260 may also include software applications 254 and 264 and data 256 and 266" and [0081] “A data storage medium associated with a server data processing system may contain computer usable code such as for providing an optimized set of delivery locations for an order. A client data processing system may download that computer usable code, such as for storing on a data storage medium associated with the client data processing system, or for using in the client data processing system” transmitting the application from the server to a client device)
wherein in response to a request for an item from a user of the user computer, the application program process, a user data at the user computer accessible through the user computer, to determine user travel plans to a secondary location, geographically separate from a primary location of the user, and a travel time period the user will be at the secondary location (see Fig. 5 and [0053] “In a first step 500, an order of products selected by a customer with a requested delivery date or dates has been obtained” and [0055] “In a third step 510, activity information regarding the customer's address or route including expected timing during the requested day of delivery is gathered…There can be more than one customer address such as home address, work address or even travel address. This customer activity information including expected timing can be obtained…from information accessible with permission on the customer's system or elsewhere such as calendaring information” processing user data at the user computer, in response to a request for an item delivery, to determine travel plans to a secondary location other than the user’s home/primary location and timing for the travel)
determining a secondary attribute of the item associated with the secondary location; (see Fig 3, element 329 Value Management System and [0041] "value management system can then rank the lockers based on several weighted criteria to determine the greatest value to the user... This includes the costs of any special packaging and delivery requirements...any savings from delivering multiple packages to the same customer at the same location, the cost model for each locker, etc.")
and generating, in a graphical user interface, graphical elements visually representing a first attribute of the primary location, the determined secondary attribute (see Fig. 4B and [0051] "The ranking of lockers is shown in window or pop-up box 450 which allows the customer to select one of the lockers for delivery…Cost differentials between the lockers may also be shown.")
and computer commands to invoke a workflow to deliver the item to at least one of the primary location and the secondary location in response to determining that the expected delivery date falls on the travel time period at the secondary location (see 
and transmitting the graphical user interface to the user computer over the network to enable the user to select to deliver the item to one of the primary location and the secondary location represented in the graphical user interface (see Fig. 3 and [0035] “User interface 310 communicates with user system 370 across network 360. User interface 310 also communicates with delivery recommendation system 320 in providing information about shipping locations to user 390” and [0048] “FIG. 4B is a diagram of a user interface for displaying and choosing from the ranked delivery locations in which various embodiments may be implemented.”)
Stevens further teaches determining a primary location for a user (see Fig. 3 element 349 Customer Preferences/History and [0046] "Customer preferences/history includes a variety of information about the user…the user may prefer that the product be delivered prior to 5 p.m. to a locker navigationally proximate to a route between the user's place of business and home. This may be a specific location such as near a grocery store or any location conveniently near the expected travel route."). Stevens further teaches that the last three paragraphs of claim 1 as taught above are performed in response to determining that the locker(s) “are identified where a delivery can occur prior to the customer being in the area of the locker” in [0058]. Stevens also teaches processing user information in a data source to determine whether the user has travel plans to a secondary location (e.g. coffee shop and lunch in Fig. 4A) other than the primary location for a travel time period that includes an expected delivery date of the item to the secondary location in [0039 and [0055]. However, as Stevens is directed towards travel on a daily level, Stevens does not explicitly teach the expected delivery date of the item within the travel time period the user will be at the second location. Stevens does not teach receiving a secondary location from an application deployed at the user computer, the application including 
wherein in response to a request for an item from a user of the user computer, the application program process, a browser history at the user computer accessible through the user computer, to determine user travel plans to a secondary location, geographically separate from a primary location of the user, and a travel time period the user will be at the secondary location (see Zamer [0072]-[0073] "The method 500 may be performed, in whole or in part, by the universal address service application 122...At operation 502, the universal address service application 122 receives an order from the buyer via the marketplace application 120. At operation 504, shipping delivery data is accessed. For example, the shipping delivery data may include shipping delivery address history, social network data, communication data" and [0042] "The social network data may be parsed for information indicative of the user's present or future geographic location, such as whether the buyer in the marketplace application 120 is or will be out of town and for how long. For example, the user may use another social network service to "check-in" at a hotel or restaurant. The distance between the hotel or restaurant checked-in and the typical shipping delivery address of the user is computed to determine whether the distance exceeds a threshold distance (e.g., more than 100 miles away from home). If the location of the user exceeds the threshold distance, the user may be deemed to be out of town.”)
receiving from the application program at the user computer the secondary location and the travel time period (see [0016] "The one or more clients may include users that utilize the network system 100 and, more specifically, the marketplace application 120 and the universal address service application 122, to exchange data over the network 104" as well as [0038] "The universal address service application 122 may include a shipping delivery location data mining module 302, a shipping delivery location analysis module 
determining whether an expected delivery date of the item to the secondary location is within the travel time period (see [0046] “a user of the marketplace application 120 places an order for an item on Monday” and [0048] "The shipping delivery location analysis module 304 determines from a travel itinerary communication to the user that the user will be in Hawaii until Sunday. Furthermore, the shipping delivery location analysis module 304 determines that it takes three days for the item to be delivered to Hawaii and two days for the item to be delivered at the default shipping delivery address (e.g., home) of the user. As such, the shipping delivery location service module 306 may suggest to the marketplace application 120 that the item be delivered at the address of the hotel where the user is staying in Hawaii. If the user were to place the order with the shipping delivery address as the address of the hotel in Hawaii, the user would receive the item on Wednesday in Hawaii.")
in response to determining that the expected delivery date of the item is within the travel time period performing: (see [0046] “a user of the marketplace application 120 places an order for an item on Monday. The shipping delivery location analysis module 304 determines that the estimated delivery date is Thursday. The shipping delivery location analysis module 304 then determines the predicted shipping delivery address for the 
One of ordinary skill in the art would have recognized that applying the known technique of Zamer to Stevens would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zamer to the teaching of Stevens would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate longer term (at least multi-day) travels by users to secondary locations. Further, applying longer term (at least multi-day) travels by users to secondary locations to Stevens would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient delivery of packages to users even when they are out-of-town for extended periods of time.
As discussed above, Zamer teaches in [0042], "The social network data may be parsed for information indicative of the user's present or future geographic location, such as whether the buyer in the marketplace application 120 is or will be out of town and for how long.” Thus, Zamer strongly implies but does not explicitly teach the application including a natural language processing module to process user information. However, Smith teaches:
wherein the application program includes a natural language processor (NLP) and processes, with the NLP, a browser history at the user computer from travel related web sites accessible through the user computer (see Fig. 1 Event Model Resources and 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with Stevens and Zamer. As Smith states in [0017], the system in Smith “can act as an intelligent personal assistant that anticipates actions and needs of the user and intelligently provides useful information…at the proper time. As opposed to always reacting to user prompts…, the system can be used to intelligently bring relevant information to the attention of the user at a contextually appropriate time.” The intelligent personal assistant of Smith would reduce instances of “customer activity information including expected timing [being] obtained directly [from] the customer during the order process” as Stevens notes can happen in [0055].
While Smith teaches user information comprising a browser history, the combination of Stevens, Zamer and Smith does not explicitly teach the browser history comprising at least one of web cookies and cached web pages from travel related web sites. However, Davis teaches:
wherein the application program includes a natural language processor (NLP) (see [0065] “Artificial intelligence techniques can be applied in these and in other contexts where the present technology is employed. One branch of artificial intelligence is natural 
processes, with the NLP, a browser history at the user computer comprising at least one of web cookies and cached web pages from travel related web sites accessible through the user computer (see [0065] “NLP techniques can be used to make sense of information like the terms found on the web page for Claude's Sports Bar” and [0056] “In more sophisticated embodiments profile data is accessed from various data stores and can encompass the user's web browsing history and other sources of information. These can include all manner of data that the user touches and in which the user leaves traces, e.g., Google search history, cached web pages, cookies, email archives, travel reservations on Expedia and Orbitz…” NLP processing the cached web pages and cookies on travel websites Expedia and Orbitz)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Davis with the combination of Stevens, Zamer and Smith. As Davis states in [0066], “With more information, the system can make a more refined estimate--or a more confident estimate--about what the user is doing”. The natural language processing of user browser history comprising cookies and cached web pages from travel websites of Davis would further reduce instances of “customer activity information including expected timing [being] obtained directly [from] the customer during the order process” (Stevens [0055]) by increasing the confidence in the NLP results through use of cookies and cached web pages.  
Regarding claims 3, 12 and 17, the combination of Stevens, Zamer, Smith and Davis teaches all the limitations of claim 1 (on which claim 3 depends), claim 11 (on which claim 12 depends), and claim 16 (on which claim 17 depends) as shown above. Stevens further teaches:
wherein the application program further performs: processing calendar events in a calendar database to determine whether a calendar event at a future date indicates user travel plans to a secondary location; (see Fig. 3 element 324 Time Management System 
and determining the travel time period from a time range of the calendar event indicating the user travel plans to the secondary location in response to determining the calendar event indicating the user will be travelling to the secondary location (see Fig. 3 element 324 Time Management System and [0055] “The customer's route with expected timing can be generated from this activity information by a time management system with a route management system.”)
Regarding claims 9, 15 and 20, the combination of Stevens, Zamer, Smith and Davis teach all the limitations of claim 1 (on which claim 9 depends), claim 11 (on which claim 15 depends), and claim 16 (on which claim 20 depends) as shown above. Stevens further teaches:
the processing the user data and the determining the secondary attribute are performed to determine all secondary locations other than the primary location for travel time periods that include an expected delivery date to the secondary location (see Stevens Figure 4A secondary locations L1-L12 and [0035] "Delivery recommendation system 320 also utilizes databases 340 to provide optimized deliver locations through user interface 310, including offering multiple delivery locations" and [0057] “relevant warehouse and delivery vehicle information is obtained and selected for identifying possible lockers for delivery of the ordered items”)
wherein the generating the graphical elements further generates graphical elements representing computer commands to invoke workflows to deliver the item to the secondary locations. (see Figure 4B and [0051] "The ranking of lockers is shown in window or pop-up box 450 which allows the customer to select one of the lockers for delivery" and [0066] “the customer may select multiple lockers for delivering the ordered items.”)
Stevens does not explicitly teach the user data being processed is browser history. Zamer teaches:
the processing the browser history is performed to determine all secondary locations other than the primary location for travel time periods that include an expected delivery date to the secondary location (see Zamer [0048] “a user places an order with the marketplace application 120 while on vacation in Hawaii on Monday. The shipping delivery location analysis module 304 determines from a travel itinerary communication to the user that the user will be in Hawaii until Sunday. Furthermore, the shipping delivery location analysis module 304 determines that it takes three days for the item to be delivered to Hawaii and two days for the item to be delivered at the default shipping delivery address (e.g., home) of the user. As such, the shipping delivery location service module 306 may suggest to the marketplace application 120 that the item be delivered at the address of the hotel where the user is staying in Hawaii”)
One of ordinary skill in the art would have recognized that applying the known technique of Zamer to the combination of Stevens, Zamer, Smith and Davis would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zamer to the teaching of the combination of Stevens, Zamer, Smith and Davis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate longer term (at least multi-day) travels by users to secondary locations. Further, applying longer term (at least multi-day) travels by users to secondary locations to Stevens would have been recognized by one of .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Zamer, Smith and Davis, further in view of Ward et al. (U.S. Patent No. 8,554,694, hereafter known as Ward).
The combination of Stevens, Zamer, Smith and Davis teaches all the limitations of claim 1 above. Stevens further teaches the user specifying a delivery date (see [0039] “…delivery constraints of the user in placing the order (e.g. the user requested next day delivery)” and [0053] “In a first step 500, an order of products selected by a customer with a requested delivery date or dates has been obtained”). Stevens, Smith and Davis do not teach either of the limitations of claim 2. However, Zamer further teaches:
the expected delivery date comprises one of: the expected delivery date based on the user selecting to ship the item to the secondary location at a current time (see [0048] “For example, a user places an order with the marketplace application 120 while on vacation in Hawaii on Monday. The shipping delivery location analysis module 304 determines from a travel itinerary communication to the user that the user will be in Hawaii until Sunday. Furthermore, the shipping delivery location analysis module 304 determines that it takes three days for the item to be delivered to Hawaii and two days for the item to be delivered at the default shipping delivery address (e.g., home) of the user. As such, the shipping delivery location service module 306 may suggest to the marketplace application 120 that the item be delivered at the address of the hotel where the user is staying in Hawaii”)
Zamer further teaches the user selecting to hold delivery of an item in mid-shipment until a future date in [0052] (“The request to place the hold may include more specific information such as holding the item for delivery until a specific date (e.g., Monday when the user is back 
and the expected delivery date based on the user selecting to ship the item to the secondary location at a future date and time. (see col. 20 lines 22-25 “a subscriber may be allowed to order items and select when the items are to be shipped…rather than…having the items shipped when ordered”)
It would be obvious to one of ordinary skill in the art to combine the teachings of Ward with the combination of Stevens, Zamer, Smith and Davis. 	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the user selecting shipping dates in Ward for the user selecting delivery dates in the combination of Stevens, Zamer, Smith and Davis. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Zamer, Smith and Davis, further in view of Tibbs et al. (U.S. Pre-Grant Publication No. 2014/0222711, hereafter known as Tibbs).
Regarding claims 7, 14 and 19, the combination of Stevens, Zamer, Smith and Davis teach all the limitations of claim 1 (on which claim 7 depends), claim 11 (on which claim 14 depends), and claim 16 (on which claim 19 depends) as shown above. Stevens further teaches:
determining whether the item is unavailable to ship to the primary location; (see [0046] "Customer preferences/history includes a variety of information about the user…the user may prefer that the product be delivered prior to 5 p.m. to a locker navigationally proximate to a route between the user's place of business and home. This may be a specific location...” as well as [0043] "Product/package characteristics…include any 
and determining the item is available to ship to the secondary location  (see [0058] "Then in step 540, any lockers that don't meet the storage requirements of the ordered items are eliminated." and [0059] "In step 545, it is determined whether there are any lockers remaining for consideration." and [0060] "If there are lockers remaining for consideration in step 545, then in step 560 the lockers are ranked...")
wherein determining the secondary attribute and the generating the graphical user interface are performed in response to determining that the item is unavailable to ship to the primary location and available to ship to the secondary location. (see Figure 5, elements 565 Determine Costs and 575 Present Ranked Lockers to Customer occur after 540 Eliminate Lockers that don't Meet Requirements; see also [0058] for details on step 540, [0061] for details on step 565, and [0062] for details on step 575)
Stevens teaches that the computer program product determines if the item is available to ship to the secondary location regardless if the item is available to ship to the primary location or not, and therefore does not teach the limitation that secondary location availability is determined in response to determining the primary location is unavailable. However, Tibbs teaches:
determining the item is available to ship to the secondary location in response to determining that the item is unavailable to ship to the primary location (see Fig. 3 and [0030] “the system begins, at Step 310, by receiving an indication that delivery of one or more parcels is not possible at a primary delivery location” as well as [0031] “The system continues, at Step 320, by retrieving alternate delivery location information for 
One of ordinary skill in the art would have recognized that applying the known technique of Tibbs to the combination of Stevens, Zamer, Smith and Davis would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Tibbs to the teaching of the combination of Stevens, Zamer, Smith and Davis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such determining secondary delivery location availability in response to determining the unavailability of the primary delivery location. Further, applying determining secondary delivery location availability in response to determining the unavailability of the primary delivery location to the combination of Stevens, Zamer, Smith and Davis would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient selection of a delivery location, as the user would only be prompted to select a delivery location when their primary location was unavailable.
Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim (independent claims 1, 11 and 16, respectively), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Independent claims 1, 11 and 16 are rejected under 35 U.S.C. 103 by Stevens in view of Zamer, Smith and Davis as shown above. Claims 21-23 recite “wherein the application program transmitted to the user computer comprises a browser plugin to process the browser history, 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628           


/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628